Upon an exception to an answer, The Vice-Chancellor said: The second exception is taken, because the defendant denies any property, excepting “ his necessary wearing apparel” and does not set forth the particulars of it, nor its value. In Young v. Craft, (27 March, 1838), I held that a defendant, *279under a similar denial, was bound to give a particular account of his wearing apparel, in order that the court, and not the defendant, might judge whether it was only such as is exempt from execution by law and could be retained by him. If there should be over one hundred dollars in value, the court might apply the excess towards satisfying the judgment debt. I am of opinion the master erred in disallowing this exception.